 

 

 

 

 

 

USDC SDNY .
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED |f
SOUTHERN DISTRICT OF NEW YORK DOC #:
wee eee eee ee ee eee eee ee ee eee ee eee eee SLR ALLER a Eee TS
DATE FILED:
UNITED STATES OF AMERICA, L : es
Plaintiff, :
-against- : ORDER
19 Civ. 6835 (GBD)
BH & BCONSTRUCTION INC.,
Defendant.

GEORGE B. DANIELS, United States District Judge:

This action having been commenced on July 23, 2019 by the filing of a Summons and
Complaint, and a copy of the Summons and Complaint having been served on Defendant B H &
B Construction Inc. on August 15, 2019 through Mrs. Cabungcal, attorney for Defendant, and on
August 20, 2019 through John Smith, an authorized agent of Defendant, and proof of service
having been filed on August 26, 2019,’ and Defendant having failed to answer, appear, or
otherwise move with respect to the Complaint, and the time for appearing, answering, or moving
having expired, it is hereby:

ORDERED, ADJUDGED, AND DECREED that Plaintiff United States of America have
judgment against Defendant B H & B Construction Inc.

This matter is referred to Magistrate Judge Barbara C. Moses for an inquest on damages.

Dated: New York, New York SO ORDERED:

November 20, 2019

ge B. DANIELS
ited'States District Judge

 

 

! The affidavits of service identify the names of Defendant’s attorney and authorized agent only as “John
Smith (name refused)” and “Mrs. Cabungcal,” respectively. (Aff. of Service, ECF No. 7, at 1; Aff. of
Service, ECF No. 7-1, at 1.)
